In a juvenile delinquency proceeding, pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Berman, J.), dated February 5, 1996, which, upon a fact-finding order of the Family Court, Westchester County (Tolbert, J.), dated December 11, 1995, made after a plea, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of stolen property in the fifth degree, adjudged her to be a juvenile delinquent and placed her on probation for a period of twelve months subject to certain conditions.
Ordered that the order is reversed, on the law, without costs or disbursements, the plea is vacated, and the petition is dismissed.
As properly conceded by the presentment agency, the petition and its supporting depositions failed to meet the mandatory sufficiency requirements of Family Court Act § 311.2 (3). Consequently, the petition is dismissed (see, Matter of Neftali D., 85 NY2d 631, 635; Matter of Wesley M., 83 NY2d 898; Matter of Rodney J., 83 NY2d 503).
In light of our determination we have not addressed the appellant’s remaining contentions. Bracken, J. P., Rosenblatt, Ritter and Luciano, JJ., concur.